DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/14/20.  Claims 1-20 are currently pending.  Claims 1-12 directed to Figure 3 have been elected and claims 13-20 have been withdrawn without traverse.  The entire application is replete with errors and is subject to numerous objections and rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “species 3, sub-species 3a: Figure 3” directed to claims 1-12 in the reply filed on 06/25/21 is acknowledged.
Only claims 1-12 will be addressed in the instant office action. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are blurry and/or faded, are missing reference numerals and do not have satisfactory reproduction characteristics.  See 37 CFR 1.84(l).  For example, Applicant has elected the species of Figure 3, but this figure is blurry and faded, the character of lines is not clear and uniform making it unclear what components are connected to each other, and the figure includes reference numerals 1-4 but none of these reference numerals appear in the specification.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
For example, the application has a “Brief description of the drawings” on pages 6-12 prior to the Detailed Description and a “Description of the Figures” on pages 18-26 after the Detailed Description that is largely duplicative (including but not limited to Figs. 1-11).  
In addition, Applicant has elected the sub-species depicted in Figure 3, but there is NO discussion of the specifics of Figure 3 in the specification.  In addition, both the “Brief description of the drawings” and the “Description of the Figures” states that Figure 3 is directed only to the “package,” which is first recited as an additional component in dependent claim 5, but the claims are directed to a “system.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are rejected because claim 1 recites “A system of construction based on rods and coils…” which is unclear.  See claim 1, line 1.  First, the phrase “a system of construction” is awkward sounding.  Second, what does it mean to be “based on” rods and coils?  Third, are “rods” and “coils” being defined as components of the claimed “system?”  If so, then are the “coils” recited the same or different from the subsequently cited “coil body” and/or “coil spines?”  This ambiguity or possible double inclusion is problematic.  Fourth, the limitation that “any combination of the above parts can result in a variety of distinct structures” is problematic.  See claim 1, line 3.  Is it a required limitation since “can” is used?  Also, the limitation is incredibly broad – wouldn’t any “combination of parts” inevitably result in a “structure?”
Claim 2 is rejected because it recites “the coil joint” but it is unclear which joint is being referred to since claim 1, which this claim depends from, defined “one or more coil joints.”  See claim 2, line 2.  Subsequently referring to “this coil joint” implies a particular coil joint is being referenced here.  In addition, “a more life-like motion” is a vague and unclear phrase.
Claim 3 is rejected because it recites “high” dimensional stability.  “High” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 4 is rejected because it recites “the coil spine” but it is unclear which joint is being referred to since claim 1, which this claim depends from, defined “one or more coil spines.”  See claim 4, lines 2, 3.  
Claims 5-8 are rejected because claim 5 contains numerous indefiniteness problems.  First, claim 5 defines “a package, which is a coil body made with coil spines,” but “a coil body” and “coil spines” have already been defined in claim 1, from which this claim depends.  See claim 5, line 2.  Is this the same “coil body” (and coil spines) or a new one, and if so, this double inclusion is improper and confusing.  Second, “the spring” and “the contents” lack sufficient antecedent basis.  See claim 5, line 3.  Third, the phrase “all coils” is unclear – which coils?  Applicant needs to be specific, using recited claim terminology.  Third, this claim seems to conflict with claim 3.  Specifically, claim 3 recites that the “package [is] inside of the coil body,” whereas claim 5 recites “a package, which is a coil body…”  It is unclear if the package is the coil body or is inside it. 
Claim 8 is rejected because the phrase that the coil body “can have” double walls makes it unclear if this is actually a required limitation or not.   See claim 8, line 2.  In addition, “extra protection of contents” is unclear since no “protection” has been previously referred to.   See claim 8, line 2. 
Claim 9 is rejected because it recites “the coil joints” but it is unclear whether there are multiple joints or not since claim 1, which this claim depends from, defined “one or more coil joints.”  See claim 9, line 3.  In addition, claim 9 recites that “there are rods…” but are these the “rods” previously defined in claim 1?  See claim 9, line 4.  If so, this appears to be improper double inclusion.  Claim 9 is further rejected because it recites “there are coil bodies…” but only a single “coil body” is part of the claimed “system” of claim 1, from which this claim depends.  See claim 9, line 7.  Does Applicant intend to claim multiple systems here?
Claim 10 is rejected because “the fingers” and “the artificial hand” lack sufficient antecedent basis.  See claim 10, line 2.  Claim 10 is further rejected because it recites limitations of “tools” that can be used on the system, making it unclear if this is an actual structural limitation of the claimed system or not.  See claim 10, lines 2-3.  And the limitation requires the tools to be a “similar size,” but to what – the hand, or some components of the hand?  Also, the term “excessive” is a relative term that is not defined in the specification. 
Claim 11 is rejected because of numerous indefiniteness problems.  First, it recites that the coil joints “can be modified to simulate various human joints” but claim 9, from which this claim depends, recites that the coil joints “function as the equivalent to human joints.”  See claim 11, line 2.  So, if the coil joints already are equivalent to human joints, what does it mean for them to be modified to simulate human joints?  Second, claim 11 is further rejected because “the artificial hand” lacks sufficient antecedent basis.  See claim 11, line 4.  Third, the claim refers to “all the coils” but this is unclear.  See claim 11, line 6.  Which “coils” are being referred to, and doesn’t this conflict with the last limitation which refers to “the coil.”  See claim 11, line 8.  Finally, claim 11 is rejected because it recites “more life-like motion” but this term is vague and not properly defined. 
Claim 12 is rejected because “the artificial hand” lacks sufficient antecedent basis.  See claim 12, line 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Farrar
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrar, Jr. (U.S. Patent No. 2,542,316).  Farrar is directed to an artificial limb.  See Abstract. 
Claim 1: Farrar discloses a system of construction based on rods (11, 12, 13) and coils (31, 52), that includes multiple parts comprising: distinct apparatuses (35), one or more coil joints (14, 15, 16, 21, 22, 26), a coil body (31, 52), and one or more coil spines (11, 12, 13); wherein any combination of the above parts can result in a variety of distinct structures.  See Figs. 2-4.  
Claim 2: Farrar discloses that the coil joint has 360 degree rotation; wherein the rotation can be limited to simulate other types of joints; wherein this coil joint can be combined with other joint styles to create hybrid styles; wherein there are 2 bias actions, one is an extending action and the other is a contracting action; wherein the action of the coil results in a more life-like motion than not using the coil.  See Figs. 2-4. 
Claim 3: Farrar discloses that the coil body has a flexible shape that can be locked into place; wherein the coil body has a high strength to weight ratio, which leads to high dimensional stability; wherein there is also hollow space for storage and transport of a package inside of the coil body.  See Figs. 2-4. 
Claim 4: Farrar discloses that the coil spine simulates the spines of living beings; wherein the coil spine is a flexible yet robust structure.  See Figs. 2-4. 
Claim 5: Farrar discloses a package (11-13, 31), which is a coil body made with coil spines; wherein the compression action of the spring compresses over the contents within the package; wherein the package has a flexible shape due to the coil body made with coil spines; wherein the flexible shape can be locked into place; wherein all coils have vibrational qualities.  See Figs. 2-4. 
Claim 6: Farrar discloses that the package forms part of a shock absorber system.  See Figs. 2-4.  
Claim 7: Farrar discloses that the package forms part of a strut system.  See Figs. 2-4. 
Claim 8: Farrar discloses the coil body can have double walls for extra protection of contents.  See Figs. 2-4; 112 rejection above. 
Claim 9: Farrar discloses a mechanical hand (7); wherein the coil joints function as the equivalent to human joints; wherein there are rods that function as the equivalent to human bones; wherein the coil joints create a dampening effect that simulates the dampening effect in human hands; wherein there are coil bodies of the hand, that are used for transport and storage.  See Figs. 2-4. 
Claim 10: Farrar discloses that the fingers of the artificial hand can be replaced with tools that are of a similar size and not excessive weight.  See 112 rejection above. 
Claim 11: Farrar discloses that the coil joints can be modified to simulate various human joints; where there is a bias in all coils and coil joints; wherein the bias of the coil joints increases the ability of the artificial hand to grasp; wherein the bias of the coil joint functions as tendon tension; wherein the bias of all the coils results in more life-like motion; wherein movement of the finger can be performed with a single wire opposing the bias of the coil.  See Figs. 2-4. 
Claim 12: Farrar discloses that the artificial hand can have autonomous motion by utilizing an actuator system (35).  See Fig. 2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 9, 2021